Name: 2001/192/EC: Council Decision of 12 February 2001 making public the recommendation with a view to ending the inconsistency with the broad guidelines of the economic policies in Ireland
 Type: Decision
 Subject Matter: European construction;  economic policy;  EU institutions and European civil service; NA;  public finance and budget policy;  Europe
 Date Published: 2001-03-10

 Avis juridique important|32001D01922001/192/EC: Council Decision of 12 February 2001 making public the recommendation with a view to ending the inconsistency with the broad guidelines of the economic policies in Ireland Official Journal L 069 , 10/03/2001 P. 0024 - 0024Council Decisionof 12 February 2001making public the recommendation with a view to ending the inconsistency with the broad guidelines of the economic policies in Ireland(2001/192/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 99(4) thereof,Having regard to the proposal of the Commission,Whereas:(1) On 12 February 2001, the Council adopted its recommendation with a view to ending the inconsistency with the broad guidelines of the economic policies in Ireland(1), addressed to the Irish Government, to end the inconsistency of budgetary plans for 2001 with the 2000 broad guidelines of the economic policies.(2) The Council considers that making public the recommendation will facilitate the coordination of economic policies of Member States and the Community and will contribute to a better understanding among economic agents, facilitating the implementation of the recommended measures,HAS DECIDED AS FOLLOWS:Article 1The Council recommendation of 12 February 2001 with a view to ending the inconsistency with the broad guidelines of the economic policies in Ireland shall be published in the Official Journal of the European Communities.Article 2This Decision shall take effect on 12 February 2001.Done at Brussels, 12 February 2001.For the CouncilThe PresidentB. Ringholm(1) See page 22 of this Official Journal.